PER CURIAM.
Tucker petitions this court to issue a writ of habeas corpus to permit the late filing of his appeal in a criminal case. He alleges his trial counsel led him to believe an appeal had been timely filed, when in fact it had not been filed. This is a meritorious circumstance for which belated appeals in criminal cases are granted. However, Tucker’s petition is not sworn to as required by Florida Rule of Appellate Procedure 9.141(c)(3)(F). Accordingly, we deny Tucker’s petition without prejudice to file a sworn petition in compliance with rule 9.141(c)(3)(F).
Petition for Belated Notice of Appeal DENIED Without Prejudice.
SAWAYA, C.J., SHARP, W., and THOMPSON, JJ., concur.